                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RUTH CECETKA, an individual;

                    Plaintiff,                              4:16CV3140

      vs.
                                                    ORDER NUNC PRO TUNC
LINCOLN REGIONAL CENTER, A
State Psychiatric Hospital; COURTNEY
PHILLIPS, In their individual and official
capacities; SHERRI DAWSON, In their
individual and official capacities;
STACEY WERTH-SWEENEY, In their
individual and official capacities;
ROGER DONOVICK, In their individual
and official capacities; CHERYL
MCMURRY, In their individual and
official capacities; MARY SCHERLING,
In their individual and official capacities;
CHARLES DARROW, In their individual
and official capacities; SHERRI
BROWNING, In their individual and
official capacities; JENNIFER
JENNINGS, In their individual and
official capacities; NATHAN NEDLEY,
In their individual and official capacities;
MICHAEL ROBERTS, In their individual
and official capacities; VERONICA
KOENIG, In their individual and official
capacities; SHAWN SCHWARTZ, In
their individual and official capacities;
DENNIS CONNOLLY, In their individual
and official capacities; SANAT ROY, In
their individual and official capacities;
and PATRICIA OSTERHAUS, In their
individual and official capacities;

                    Defendants.


       The court’s prior order, (Filing No. 148), stated as follows:
      3) All parties intend to move for summary judgment. As to all parties, the
      deadline for filing motions to dismiss, motions for summary judgment, and
      any motions challenging the admissibility of expert testimony on Daubert or
      related grounds shall be filed on or before May 21, 2019. Responses to
      those motions shall be filed on or before June 10, 2019. No replies shall be
      filed absent a substantial showing of good cause.


      (emphasis in original).


      Upon further review, the deadline for filing motions to exclude testimony on
Daubert and related grounds expired on August 1, 2018. (See Filing No. 96). The
subject of challenges to the admissibility of expert testimony was not raised or
discussed in the telephone conference on May 7, 2019. (Filing No. 147, audio
file) The portion of Paragraph 3 which set a Daubert motion deadline was
entered in error.


      Accordingly,


      IT IS ORDERED that no motions challenging the admissibility of expert
testimony on Daubert or related grounds will be considered.


      Dated this 22nd day of May, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
